Case: 2:19-cv-05086-MHW-CMV Doc #: 13 Filed: 12/03/19 Page: 1 of 2 PAGEID #: 94



                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

 Plain Local School District
 Board of Education,

       Plaintiff,                                     Case No. 2:19-cv-5086

      V.                                              Judge Michael H. Watson

 Mike DeWine, et al.,                                 Magistrate Judge Vascura

       Defendants.

                                        ORDER

       Plaintiff has filed this lawsuit and moved for a preliminary injunction.

Compi,, EOF No. 1; Mot. Prelim. Inj., EOF No. 10. No Defendant has filed a

counterclaim or any motion.

       Per the December 2, 2019, telephone status conference, the Court wants

assurance that Plaintiff has standing to proceed with the lawsuit. To that end.

Plaintiff is to brief the standing/ripeness issue by December 9, 2019. Defendants

are to respond within seven days of service of PiaintifTs motion. The Court will

inform Plaintiff whether it wants a reply.

       if the Court is satisfied as to the ripeness of this case, the Court will

thereafter schedule a status conference to discuss setting a case schedule for

the remainder of the litigation.
Case: 2:19-cv-05086-MHW-CMV Doc #: 13 Filed: 12/03/19 Page: 2 of 2 PAGEID #: 95



       In the meantime, If any Defendant believes that it needs immediate relief

for any action (or inaction) taken (or not taken) by Plaintiff, it shall seek the

proper redress in the proper forum.

      IT IS SO ORDERED.




                                          IICHAEL H. WATSON, JUDGE
                                         UNITED STATES DISTRICT COURT
